Title: From Thomas Jefferson to George Elliott, 23 March 1781
From: Jefferson, Thomas
To: Elliott, George



Sir
In Council March 23d. 1781

The Board wish to have all the Horses impressed for the Portsmouth Service valued by the same set of Gentlemen, that all may be rated on the same scale. They therefore desire that Colo. Griffin and the other Gentlemen before appointed be applied to, to go to Hog-island when the 20 odd Horses get there and value them. You will therefore have them detained there till valued by those Gentlemen.  Mr. Brown was instructed to authorize his Agents in the several Counties to receive the County waggons and to deliver over to the Continental Quartermaster. I am &c.,

T. J.

